      Case 2:16-cr-00256-JAD-GWF Document 89 Filed 03/23/21 Page 1 of 4



     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
 2   Law Office of Brian J. Smith, Ltd.
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for POPE
 5
                                   UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                     )
                                                   )       Case No.: 2:16-CR-00256-JAD-GWF
 8   Plaintiff,                                    )
 9                                                 )       STIPULATION TO CONTINUE
     vs.                                           )       REVOCATION HEARING
10                                                 )
     JIMMIE LOUIS POPE,                            )
11                                                 )       (FIRST REQUEST)
                     Defendant.                    )
12
                                                   )
13
             IT IS HEREBY STIPULATED AND AGREED, by and between BRIAN J. SMITH, counsel
14
     for JIMMIE LOUIS POPE, Christopher Chiou, Acting United States Attorney, and ERIC C.
15
16   SCHMALE, Assistant United States Attorney, that the revocation hearing currently scheduled for

17   March 29, 2021, at the hour of 10:00 a.m., be vacated and set to a date and time convenient to this
18   court, but in no event earlier than fourteen (14) days.
19
             This Stipulation is entered into for the following:
20
21           1. Mr. Smith was recently appointed to represent Mr. Pope and needs additional time to

22                review discovery and the recommendation of U.S. Probation.
23           2. Defendant Pope, who is in custody, agrees to the continuance.
24
             3. Brian J. Smith, counsel for Pope is in agreement with this continuance.
25
             4. Counsel for the government is in agreement with this continuance.
26
     //
27
28   //
     Case 2:16-cr-00256-JAD-GWF Document 89 Filed 03/23/21 Page 2 of 4



            5. The additional time requested by this stipulation is made in good faith and not for
 1
                purpose of delay.
 2
 3          6. Additionally, denial of this request or continuance would result in a miscarriage of

 4              justice.
 5          This is the first stipulation to continue filed herein.
 6
            DATED this 23rd day of March, 2021.
 7
 8   RESPECTFULLY SUBMITTED BY:
 9
     CHRISTOPHER CHIOU
10   Acting United States Attorney
11
12          /s/Eric C. Schmale                                     /s/ Brian J. Smith
     ERIC C. SCHMALE, ESQ.                                  BRIAN J. SMITH, ESQ.
13   Assistant United States Attorney                       Attorney for POPE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
      Case 2:16-cr-00256-JAD-GWF Document 89 Filed 03/23/21 Page 3 of 4



     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
     Law Office of Brian J. Smith, Ltd.
 2
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for POPE
 5                                    UNITED STATES DISTRICT COURT
 6                                          DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                       )
                                                     )       Case No.: 2:16-CR-00256-JAD-GWF
 8   Plaintiff,                                      )
                                                     )       FINDINGS AND ORDER ON
 9
     vs.                                             )       STIPULATION
10                                                   )
     JIMMIE LOUIS POPE,                              )
11                                                   )       (FIRST REQUEST)
                     Defendant.                      )
12
                                                     )
13
                      FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
14
             Based upon the submitted Stipulation of the parties, and good cause appearing therefore, the
15
     Court finds that:
16
             1. Mr. Smith was recently appointed to represent Mr. Pope and needs additional time to
17
                  review discovery and the recommendation of U.S. Probation.
18
             2. Defendant Pope, who is in custody, agrees to the continuance.
19
20           3. Brian J. Smith, counsel for Pope is in agreement with this continuance.

21           4. Counsel for the government is in agreement with this continuance.
22                                        CONCLUSIONS OF LAW
23           1. Denial of this request for continuance would deny the defendant sufficient time to be able
24
                  to fairly resolve his case, taking into account the exercise of due diligence.
25
             2. The additional time requested by this stipulation is made in good faith and not for
26
                  purpose of delay.
27
28   //


                                                         3
      Case 2:16-cr-00256-JAD-GWF Document 89 Filed 03/23/21 Page 4 of 4



            3. Additionally, denial of this request or continuance would result in a miscarriage of
 1
                 justice.
 2
 3          This is the first stipulation to continue filed herein.

 4                                                  ORDER
 5          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for March
 6   29, 2021, at the hour of 10:00 a.m., be vacated and continued to April 19, 2021, at the hour of

 7   3:00 p.m.
            DATED this 23rd day of March, 2021.
 8
 9
10                                                  UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
